DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 19 SEP 2022.  The status of the claims is as follows:
Claims 1-11 and 13 are canceled.
Claims 12 and 14-35 are pending.
Claims 12 and 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 DEC 2020.
Claims 25-32 and 35 are amended.

Claim Interpretation
The latest amendment incorporates “substantially” into multiple claims in the application, in the context of films being substantially free of recited elements.  The only support provided in the specification for “substantially free” in this context occurs at PG 0051 regarding halide ion concentration in silicon precursors.  The definition provided is most broadly less than 5 ppm and expressly contemplates 0 ppm.  In the absence of more specific guidance related to the claimed elemental concentrations in Claims 26-31, Examiner will consider any film having less than 5 ppm of a claimed element, inclusive of 0 ppm, to read on the term “substantially free” when that term is applied to an element.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 26-31 require the formation of films comprising variously silicon (all claims), carbon (all claims), nitrogen (Claims 27 and 30), and oxygen (Claims 28 and 31).  The claims as amended require the substantial exclusion of certain elements from the film to be formed (oxygen from Claims 26, 27, 29, and 30; nitrogen from Claims 26, 28, 29, and 31).  Applicant discloses at PG 0010 that “The silicon-containing film is selected from the group consisting of a silicon nitride, a silicon carbide, a silicon oxide, a carbon-doped silicon nitride, a silicon oxynitride, and a carbon-doped silicon oxynitride film.”  Claims 26-31 claim films that are far broader than the films expressly contemplated by Applicant; e.g. Claim 26, “a silicon-containing film comprising silicon and carbon” would read on e.g. SiC-doped GaAs films.  There is no evidence that suggests Applicant was in possession of all silicon and containing films that would be commensurate with Claim 26.  The same argument applies mutatis mutandis to Claims 27-31.  Additionally, there is no evidence that Applicant was in possession of films free of certain elements that are commensurate with the claimed invention.  All eight of the cited examples use tetravinylsilane, which is a listed first precursor; however, none of the cited examples use a second precursor commensurate with the claimed second silane precursor of Claim 25 (which incorporates through the dependent claims).  There is no recognition in these examples that the formed films are substantially free of nitrogen and oxygen (Example 1) or substantially free of oxygen (Examples 1-8), and if there were, it would not be commensurate with presently claimed precursors.  Therefore, Examiner finds that Applicant was not in possession of the claimed subject matter of Claims 26-31 as amended at the time the invention was filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-27, 29-30, 32-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee ‘144 (U.S. PGPub 2014/0073144) in view of Mallick ‘240 (U.S. PGPub 2013/0217240).
Claim 25 – Chatterjee ‘144 teaches a method of depositing a silicon-containing film by a flowable chemical vapor deposition process (e.g. PG 0017), comprising:
placing a substrate comprising a surface feature into a deposition chamber (PG 0023, narrow features on substrate; PG 0031 for further discussion of features), the deposition chamber at a first temperature of less than or about 100°C (PG 0027; intervening values are additionally disclosed therein.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).);
introducing a mixture into the deposition chamber (PG 0017), the mixture comprising trisilylamine and ammonia (PG 0017);
exposing the mixture to an in-situ plasma in the deposition chamber (PG 0017, PG 0020), thereby inducing a reaction between the mixture compounds, and thus creating a flowable liquid, or oligomer, made from the mixture compounds (PG 0023); and
permitting the flowable liquid, or oligomer, to at least partially fill the surface feature and thus form the silicon-containing film (PG 0023).
Chatterjee ‘144 does not teach or suggest first and second compounds commensurate with the invention as claimed.  Chatterjee ‘144 expressly notes that silicon nitride as exemplified is one possible application, but that flowable silicon carbide is desirable (PG 0017) and that precursors may be chosen to form desired flowable dielectric films (e.g. PG 0020, PG 0026; in particular, PG 0026 expressly contemplates flowable dielectric films that consist of silicon and carbon (and optionally hydrogen)).
Mallick ‘240 teaches a method for depositing a silicon-containing film by a flowable chemical vapor deposition process (Abstract, e.g. PG 0018), the method comprising:
placing a substrate (PG 0019) comprising a surface feature (PG 0018, gapfilling requires gaps, PG 0033, depositing the flowable layer into gaps) into a deposition chamber (PG 0019, CVD chamber) at a first temperature of less than about 100oC (PG 0032, less than about 100 degrees Celsius; PG 0064, intervening values are also specifically disclosed.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).);
introducing a mixture into the deposition chamber (PG 0065, the reference expressly dictates that “the precursor” can refer to multiple precursors; therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 to utilize multiple precursors in the deposition process), the mixture comprising:
trivinylsilane (PG 0020, first depicted compound, which is the second depicted compound in the claimed group); and
a second silicon-containing compound having at least one Si-H bond wherein the at least one second compound is selected from a polysilane compound having a formula of SixH2x+2 wherein x is a number from 2 to 6 (PG 0020, Si2R6 where all R are chosen to be independently hydrogen is disilane (Si2H6)); 
exposing the mixture to an in-situ plasma in the deposition chamber (PG 0029 exemplifies remote plasma; PG 0031 teaches in-situ plasma as an alternative or a combination with remote plasma.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 to use a combination of remote plasma and in-situ plasma to form the flowable material), thereby inducing a reaction between the first silicon-containing compound and the second silicon-containing compound, and thus creating a flowing liquid, or oligomer, made from the first silicon-containing compound and the second silicon-containing compound (PG 0032, PG 0034; PG 0034 discloses the formation of short-chained polysilazane polymers as a consequence of the reaction of the two classes of precursors; short-chained polymers (e.g. dimer, trimer, tetramer) are generically oligomers),
permitting the flowable liquid, or oligomer, to at least partially fill the surface feature and thus form the silicon-containing film (PG 0033).
In the cited embodiment of Mallick ‘240, the film being formed is expressly a silicon-carbon-nitrogen film where the nitrogen is incorporated from the plasma (see e.g. PG 0029, all nitrogen may come from a separate energized nitrogen-containing precursor).  Chatterjee ‘144 teaches “neutral” plasma gases, e.g. helium and argon, which may be combined with the silicon precursors to form the flowable silicon film (PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chatterjee ‘144 to use the precursors and apparatus of Mallick ‘240 to form a flowable silicon-carbon film (which is a silicon-containing film), as Chatterjee ‘144 teaches that flowable silicon-carbon films are desirable and that precursors may be chosen for the purpose of forming them, and Mallick ‘240 discloses precursors that when combined with plasmas will form flowable films with the constituent elements of the precursors and teaches that precursors may be chosen solely to provide silicon and carbon.
Claim 26 – Chatterjee ‘144 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 25, wherein the mixture further comprises an inert gas selected from the group consisting of helium, argon, and mixtures thereof (Chatterjee ‘144 PG 0020; Mallick ‘240 PG 0029), and wherein atoms of the inert gas are not incorporated into the flowable liquid, or oligomer, made from the first silicon-containing compound, and the second silicon-containing compound (Chatterjee ‘144 PG 0026, selection of precursors to form a silicon-carbon film), after exposure to the in-situ plasma in the deposition chamber (Chatterjee ‘144 PG 0023; Mallick ‘240 PG 0031), thereby creating a silicon-containing film comprising silicon and carbon (Chatterjee ‘144 PG 0023), and wherein the silicon-containing film is substantially nitrogen free and substantially oxygen free (the cited gases in the chamber are trivinylsilane, disilane, and either argon or helium; none of these gases contain nitrogen or oxygen and therefore a film formed from these gases cannot contain them).
Claim 27 – Chatterjee ‘144 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 25, wherein the mixture further comprises a nitrogen source selected from the group consisting of N2, ammonia, and an alkyl amine (Chatterjee ‘144 PG 0020, N2 and ammonia; Mallick ‘240 PG 0029, N2, ammonia, and alkyl amine which is commensurate with organoamine as claimed), and wherein nitrogen atoms of the nitrogen source are incorporated into the flowable liquid, or oligomer, made from the first silicon-containing compound, and the second silicon-containing compound (Chatterjee ‘144 PG 0026 and Mallick ‘240 PG 0029, selection of precursors to form a silicon-carbon-nitrogen film; Chaterjee ‘144 PG 0023 and Mallick ‘240 PG 0031, nitrogen from the plasma may be incorporated into the deposited film), after exposure to the in-situ plasma in the deposition chamber (Chatterjee ‘144 PG 0023; Mallick ‘240 PG 0031), thereby creating a silicon-containing film comprising silicon, carbon, and nitrogen (Chatterjee ‘144 PG 0026, Mallick ‘240 PG 0029), and wherein the silicon-containing film is substantially oxygen free (the cited gases in the chamber are trivinylsilane, disilane, and e.g. nitrogen or ammonia; none of these gases contain oxygen and therefore a film formed from these gases cannot contain oxygen).
Claim 29 – Chatterjee ‘144 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 25, wherein the mixture further comprises a remote plasma comprising an inert gas selected from the group consisting of helium, argon, and mixtures thereof (Chatterjee ‘144 PG 0020 and PG 0037; Mallick ‘240 PG 0029), and wherein atoms of the inert gas are not incorporated into the flowable liquid, or oligomer, made from the first silicon-containing compound, and the second silicon-containing compound (Chatterjee ‘144 PG 0026  election of precursors to form a silicon-carbon film), after exposure to the in-situ plasma and the remote plasma in the deposition chamber (Chatterjee ‘144 PG 0023; Mallick ‘240 PG 0029 and 0031), thereby creating a silicon-containing film comprising silicon and carbon (Chatterjee ‘144 PG 0023), and wherein the silicon-containing film is substantially nitrogen free and substantially oxygen free (the cited gases in the chamber are trivinylsilane, disilane, and either argon or helium; none of these gases contain nitrogen or oxygen and therefore a film formed from these gases cannot contain them).  
Claim 30 – Chatterjee ‘144 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 25, wherein the mixture further comprises a remote plasma (Chatterjee ‘144 PG 0020 and PG 0037; Mallick ‘240 PG 0029) comprising a nitrogen source selected from the group consisting of N2, ammonia, and an alkyl amine (Chatterjee ‘144 PG 0020, N2 and ammonia; Mallick ‘240 PG 0029, N2, ammonia, and alkyl amine which is commensurate with organoamine as claimed), and wherein nitrogen atoms of the nitrogen source are incorporated into the flowable liquid, or oligomer, made from the first silicon-containing compound, and the second silicon-containing compound (Chatterjee ‘144 PG 0026 and Mallick ‘240 PG 0029, selection of precursors to form a silicon-carbon-nitrogen film; Chaterjee ‘144 PG 0023 and Mallick ‘240 PG 0031, nitrogen from the plasma may be incorporated into the deposited film), after exposure to the in-situ plasma and the remote plasma in the deposition chamber (Chatterjee ‘144 PG 0020, 0023, 0037; Mallick ‘240 PG 0029 and 0031), thereby creating a silicon-containing film comprising silicon, carbon, and nitrogen (Chatterjee ‘144 PG 0026, Mallick ‘240 PG 0029), and wherein the silicon-containing film is substantially oxygen free (the cited gases in the chamber are trivinylsilane, disilane, and e.g. nitrogen or ammonia; none of these gases contain oxygen and therefore a film formed from these gases cannot contain oxygen).
Claim 32 – Chatterjee ‘144 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 26, further comprising changing the temperature of the deposition chamber to a second temperature ranging from about 1000C to about 3000C to densify the silicon-containing film (Chatterjee ‘144 PG 0029, e.g. 200 degrees Celsius; Mallick ‘240 PG 0036, 0038).  
Claim 33 – Chatterjee ‘144 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 32, further comprising exposing the silicon-containing film to a further treatment selected from the group consisting of a plasma to form a dense film (Chatterjee ‘240 PG 0030; Mallick ‘240 PG 0036).  
Claim 35 – Chatterjee ‘144 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 26, wherein a pressure of the deposition chamber is less than, or equal to, 100 torr (Chatterjee ‘144 PG 0028, e.g. 5 Torr; Mallick ‘240 PG 0032, about 0.1 Torr to about 10 Torr).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee ‘144 / Mallick ‘240 as applied to claim 33 above, and further in view of Cho ‘388 (U.S. PGPub 2003/0049388).
Claim 34 – Chatterjee ‘144 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 33, but does not teach or suggest wherein the film has at least one of the following characteristics i) a film tensile stress ranging from about 150 to about 190 MPa after a UV cure, and ii) a density ranging from about 1.35 to about 2.10 g/cm3.  Mallick ‘240 teaches that removing hydrogen from the deposited film (e.g. densification) desirably improves material properties of the film (PG 0036) and may be done by e.g. plasma treatment (PG 0038).  Cho ‘388 teaches the desirability of using silicon carbide as a gapfill material (e.g. PG 0036) and discloses that a suitable density for gapfill SiC is 1.73 g/cc (Table 2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chatterjee ‘144 / Mallick ‘240 to densify its deposited SiC film to obtain a density as suggested by Cho ‘388, as Mallick ‘240 teaches that densification of deposited films improves physical properties in gapfill applications and Cho ‘388 teaches that SiC in gapfill applications can suitably be 1.73 g/cc and serve the stated function. 

The following is a second and separate basis of rejection for Claim 25 and the listed dependents therefrom.
Claims 25, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick ‘240.
Claim 25 – Mallick ‘240 teaches a method for depositing a silicon-containing film by a flowable chemical vapor deposition process (Abstract, e.g. PG 0018), the method comprising:
placing a substrate (PG 0019) comprising a surface feature (PG 0018, gapfilling requires gaps, PG 0033, depositing the flowable layer into gaps) into a deposition chamber (PG 0019, CVD chamber) at a first temperature of less than about 1000C (PG 0032; PG 0064, intervening values are also specifically disclosed.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).);
introducing a mixture into the deposition chamber (PG 0065, the reference expressly dictates that “the precursor” can refer to multiple precursors; therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 to utilize multiple precursors in the deposition process), the mixture comprising:
trivinylsilane (PG 0020, first depicted compound, which is the second depicted compound in the claimed group); and
a second silicon-containing compound having at least one Si-H bond wherein the at least one second compound is selected from a polysilane compound having a formula of SixH2x+2 wherein x is a number from 2 to 6 (PG 0020, Si2R6 where all R are chosen to be independently hydrogen is disilane (Si2H6)); 
exposing the mixture to an in-situ plasma in the deposition chamber (PG 0029 exemplifies remote plasma; PG 0031 teaches in-situ plasma as an alternative or a combination with remote plasma.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mallick ‘240 to use a combination of remote plasma and in-situ plasma to form the flowable material), thereby inducing a reaction between the first silicon-containing compound and the second silicon-containing compound, and thus creating a flowing liquid, or oligomer, made from the first silicon-containing compound and the second silicon-containing compound (PG 0032, PG 0034; PG 0034 discloses the formation of short-chained polysilazane polymers as a consequence of the reaction of the two classes of precursors; short-chained polymers (e.g. dimer, trimer, tetramer) are generically oligomers); and
permitting the flowable liquid, or oligomer, to at least partially fill the surface feature and thus form the silicon-containing film (PG 0033).
Claim 27 – Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 25, wherein the mixture further comprises a nitrogen source selected from the group consisting of N2, ammonia, and mixtures thereof (PG 0029), and wherein nitrogen atoms of the nitrogen source are incorporated into the flowable liquid, or oligomer, made from the first silicon-containing compound, and the second silicon-containing compound, after exposure to the in-situ plasma in the deposition chamber (PG 0031), thereby creating a silicon-containing film comprising silicon, carbon, and nitrogen (PG 0029), and wherein the silicon-containing film is substantially oxygen free (the cited gases in the chamber are trivinylsilane, disilane, and either nitrogen or ammonia; none of these gases contain oxygen and therefore a film formed from these gases cannot contain oxygen).  
Claim 30 – Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 25, wherein the mixture further comprises a remote plasma comprising a nitrogen source selected from the group consisting of N2, ammonia, and mixtures thereof (PG 0029), and wherein nitrogen atoms of the nitrogen source are incorporated into the flowable liquid, or oligomer, made from the first silicon-containing compound (PG 0029), and the second silicon-containing compound, after exposure to the in-situ plasma and the remote plasma in the deposition chamber, thereby creating a silicon-containing film comprising silicon, carbon, and nitrogen (PG 0029, PG 0031) , and wherein the silicon-containing film is substantially oxygen free (the cited gases in the chamber are trivinylsilane, disilane, and either nitrogen or ammonia; none of these gases contain oxygen and therefore a film formed from these gases cannot contain oxygen).  

The following is a third and separate basis of rejection for Claim 25 and the listed dependents therefrom.
Claims 25, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Draeger ‘987 (U.S. PGPub 2013/0230987) in view of Mallick ‘240.
Claim 25 – Draeger ‘987 teaches a method for depositing a silicon-containing film by a flowable chemical vapor deposition process (PG 0029, carbon-doped silicon oxide film), the method comprising:
Placing a substrate (PG 0038, deposition surface) comprising a surface feature (PG 0038, surface may comprise gaps) into a deposition chamber (PG 0116-0117, deposition chamber holding wafers for formation of flowable films) at a first temperature of -5oC (e.g. PG 0077);
Introducing a mixture into the deposition chamber (PG 0049, multiple silicon-containing precursors can be introduced), the mixture comprising:
Carbon-doped silicon precursors inclusive of at least one Si-C bond (PG 0049); and
A second silicon-containing compound having at least one Si-H bond wherein the at least one second compound is selected from a polysilane compound having a formula of SixH2x+2 wherein x is a number from 2 to 6 (PG 0048, disilane, trisilane, hexasilane expressly disclosed); 
Exposing the mixture to an in-situ plasma in the deposition chamber (PG 0060), thereby inducing a reaction between the first silicon-containing compound and the second silicon-containing compound (PG 0060) and thus creating a flowing liquid, or oligomer, made from the first silicon-containing compound and the second silicon-containing compound (PG 0060); and
Permitting the flowable liquid, or oligomer, to at least partially fill the surface feature and thus form the silicon-containing film (PG 0044).
Draeger ‘987 does not teach or suggest a first silicon precursor commensurate with the first silicon-containing compounds disclosed in Claim 25 (the silanes cited at PG 0048 are commensurate with the second silicon-containing compound).  Draeger ‘987 expressly teaches that suitable carbon-containing precursors comprise at least one Si-C bond (PG 0049).
Mallick ‘240 teaches a method for depositing a silicon-containing film by a flowable chemical vapor deposition process (Abstract, e.g. PG 0018), and teaches that precursors for forming a silicon-and-carbon containing layer may comprise e.g. trivinylsilane (PG 0020, first depicted compound, which is the second depicted compound in the claimed group) and e.g. disilane (PG 0020, Si2R6 where all R are chosen to be independently hydrogen is disilane (Si2H6)).  Trivinylsilane comprises here Si-C bonds and is therefore a suitable precursor as defined by Draeger ‘987 PG 0049; trivinylsilane is also independently shown to be a suitable precursor for providing silicon and carbon to flowable CVD films (Mallick ‘240 PG 0019, the silicon precursors disclosed may also contribute carbon).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Draeger ‘987 to use trivinylsilane as a flowable CVD precursor as suggested by Mallick ‘240, as Draeger ‘987 wants to form flowable CVD films from precursors comprising Si-C bonds and Mallick ‘240 discloses precursors comprising Si-C bonds for forming flowable CVD films.
 Claim 28 – Draeger ‘987 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 25, wherein the mixture further comprises an oxygen source selected from the group consisting of water, oxygen, ozone, nitric oxide, and carbon dioxide (Draeger ‘987 PG 0051), and wherein oxygen atoms of the oxygen source are incorporated into the flowable liquid, or oligomer, made from the first silicon-containing compound, and the second silicon- containing compound (Dreger ‘987 PG 0060), after exposure to the in-situ plasma in the deposition chamber (Draeger ‘987 PG 0060, in-situ plasma disclosed as an option), thereby creating a silicon-containing film comprising silicon, carbon, and oxygen (Draeger ‘987 PG 0029, carbon-doped silicon oxide film), wherein the silicon-containing film is substantially nitrogen free (none of the contemplated precursors discussed above include nitrogen; therefore, there is no source of nitrogen to introduce into the formed carbon-doped silicon oxide film of Draeger ‘987 / Mallick ‘240).
Claim 31 – Draeger ‘987 / Mallick ‘240 teaches the method of depositing a silicon-containing film by a flowable chemical vapor deposition process according to claim 25, wherein the mixture further comprises a remote plasma (PG 0060, remote plasma disclosed as an option) comprising an oxygen source selected from the group consisting of water, oxygen, ozone, nitric oxide, and carbon dioxide (Draeger ‘987 PG 0051), and wherein oxygen atoms of the oxygen source are incorporated into the flowable liquid, or oligomer, made from the first silicon-containing compound, and the second silicon- containing compound (Dreger ‘987 PG 0060), after exposure to the in-situ plasma and the remote plasma in the deposition chamber (Draeger ‘987 discloses remote and in-situ plasmas in the alternative.  Mallick ‘240 PG 0029 and 0031 discloses in-situ and remote plasmas that may be used in combination.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Draeger ‘987 to use both remote and in-situ plasmas for forming flowable CVD films as suggested by Mallick ‘987, as Draeger ‘987 separately recognizes their utility and Mallick ‘240 provides a reasonable expectation of success when used in combination to form flowable CVD films), thereby creating a silicon-containing film comprising silicon, carbon, and oxygen (Draeger ‘987 PG 0029, carbon-doped silicon oxide film), wherein the silicon-containing film is substantially nitrogen free (none of the contemplated precursors discussed above include nitrogen; therefore, there is no source of nitrogen to introduce into the formed carbon-doped silicon oxide film of Draeger ‘987 / Mallick ‘240).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 19 SEP 2022, with respect to Claims 32-35 have been fully considered and are persuasive.  Specific rejections of Claims 32-35 have been withdrawn. 
Applicant has amended Claims 32 and 35 to depend specifically from Claim 26.  As the combination of Chaterjee ‘144 and Mallick ‘240 is the only rejection which treats Claim 26, the rejection of Claims 32-35 is withdrawn in the rejections based on Mallick ‘240 alone and on the combination of Draeger ‘987 and Mallick ‘240.  The rejection of Claims 32-35 is maintained based on the combination of Chaterjee ‘144 and Mallick ‘240.
The remainder of Applicant's arguments filed 19 SEP 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 11) that the amendments to Claims 26-31 overcome the rejection under 35 U.S.C. 112(a).  Examiner respectfully disagrees for the reasons cited above.
Applicant argues generally that the references as presented do not address the claims as amended.  The argument as understood by Examiner is that precursor compositions which exclude the recited elements, and therefore prevent their inclusion in the deposited films by the absence of said recited elements, do not read on films which are substantially free of the recited elements.  Examiner respectfully disagrees, noting that the only guidance provided in the specification for a film being “substantially free” of an element is inclusive of 0 ppm of that element in the film (Specification PG 0051, specifically to halide ions).  A film where an element is excluded is a film with 0 ppm of the element; therefore, since the precursors do not provide the element to the film, Examiner holds that the cited precursors, and the films formed therefrom, are films at least substantially free of recited elements as disclosed by the specific claims.  This argument applies equally, mutatis mutandis, to Claims 26 and 29, Claims 27 and 30, and Claims 28 and 31.
Applicant argues generally that regarding Claim 34, Chaterjee ‘144 and Mallick ‘240 do not teach every limitation of parent claims 26 and therefore cannot teach every limitation of Claim 34.  Examiner respectfully maintains the propriety of the rejection of Claim 26 as discussed above.  Applicant does not expressly address Cho ‘388 which was cited specifically to address the limitations of Claim 34; therefore, Examiner maintains the propriety of the rejection of Claim 34 as presented.
Applicant’s other arguments regarding rejections of Claim 34 are presently moot in view of the amendment to Claims 32 and 35 and the withdrawal of the related rejections of Claims 32-35 based on said amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712          
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712